                                                                                       U.S. DISTRICT COURT
                         IN THE UNITED STATES DISTRICT CO RT NORTHERN DISTRICTOFTllXAS
                              NORTHERN DISTRICT OF TEXAS             FILED
                                  FORT WORTH DIVISION

AMBULATORY SERVICES OF PUERTO                       §
RICO, LLC, ON ITS BEHALF AND                        §
DERIVATIVELY ON BEHALF OF                           §                              CLllRK, U.S. DISTRICT COURT
SNG NARANJITO, LLC, ET AL.,                         §                                 BY'--.,.,.._,..---
                                                                                           beputy
                                                    §
                Plaintiffs,                         §
                                                    §
vs.                                                 §    NO. 4:18-CV-916-A
                                                    §
SANKAR NEPHROLOGY GROUP, LLC,                       §
ET AL.,                                             §
                                                    §
                Defendants.                         §


                              MEMORANDUM OPINION AND ORDER

        Came on for consideration (1) the motion of defendants

Sankar Nephrology Group, LLC ("SNG"), Renal Physicians of North

Texas, LC ("Renal Physicians"), and PPG Health, P.A.

("PPG") (collectively, the "SNG defendants") to dismiss,' (2) the

motion of defendants Ponniah Sankarapandian a/k/a Ponniah Sankar

("Ponniah") and Balamurgugan P. Sankarapandian a/k/a Bala Sankar

("Bala") (together, the "Sankars") to dismiss, and (3) the motion

of defendant Branch Banking and Trust Company ("BB&T") to

dismiss, each motion being directed to plaintiffs' second amended

complaint. The court, having considered the motions, the

responses of plaintiffs, Ambulatory Services of Puerto Rico, LLC

("ASPR"), on its own behalf and derivatively on behalf of SNG



        'The motion is really one for partial dismissal as it does not address Count Two, which alleges
breach of contract by SNG.
Naranjito, LLC ("Naranjito•), and Carlos R. Rivera ("Rivera"),

the replies, the record, and applicable authorities, finds that

the motions         of the SNG defendants and the Sankars should be

granted in part, and that the BB&T motion should be granted.

                                                  I.

                                    Plaintiffs' Claims

     On November 12, 2018, plaintiffs filed their original

complaint in this action. Doc.' 1. On February 1, 2019, they

filed their amended complaint. Doc. 36. In response, defendants

filed motions to dismiss. Docs. 38, 40, 45. And, on June 27,

2019, pursuant to the court's order of June 13, 2019, Doc. 79,

plaintiffs filed their second amended complaint, Doc. 80, which

is the operative pleading. Plaintiffs allege:

     Rivera originally founded a hemodialysis clinic in Puerto

Rico, Centro de Dialisis San Miguel Arcangel ("San Miguel"), and

wanting to start another one, he sought an investor. Doc. 80 at

7, , , 22, 24. His search led him to SNG, which owned and operated

other dialysis clinics, and Ponniah, SNG's controlling member.

Id. at , 24 & 10, , 38. Based on representations made by Ponniah

regarding his prior experience successfully operating SNG

dialysis clinics, the future profitability of Naranjito, and his




    2
        The "Doc.   "reference is to the number of the item on the docket in this action.

                                                  2
ability to complete the transaction without outside funding,

Rivera agreed to sell 60% of San Miguel. 3 Id. at 8, , , 26, 28.

        The parties entered into a number of agreements regarding

Naranjito. Id. at 8, , 30. Pursuant to an Asset Purchase

Agreement, SNG agreed to buy 60% of San Miguel's assets, with San

Miguel transferring the remaining 40% to Rivera's company, ASPR.

Doc. 81 at Appx. 0007-0034. Then, SNG and ASPR contributed their

interests in San Miguel                 (the "contributed assets") to the new

dialysis clinic, Naranjito, through a Membership Contribution

Agreement        ("MCA"). Id. Appx. 0036-0040. Thus, SNG became a 60%

member and ASPR a 40% member of Naranjito. Id. at Appx. 0085. SNG

and ASPR also entered into a Limited Liability Company Operating

Agreement for Naranjito (the "Operating Agreement"). Id. Appx.

0042-0089. Pursuant to the Operating Agreement, a supermajority

of owners was required to approve the borrowing of money or

obtaining credit except for short-term unsecured obligations in

the ordinary course of business. Doc. 80 at 10, ,, 35-36; Doc. 81

at Appx. 0065. And, Renal Physicians entered into a Management

Services Agreement ("MSA") pursuant to which it agreed to provide

management services to Naranjito. Doc. 81 at Appx. 0091-0103.




        3
        lt is apparent from the context that the referenced dates of the representations are inconect,
inasmuch as the sale occurred in 2014.

                                                     3
     To fund SNG's acquisition of 60% of San Miguel's assets, SNG

and the Sankars got a secured loan from BB&T in the principal

amount of $3,700,000 (the "BB&T loan"), leveraged all of

Naranjito's assets,    including ASPR's contributed assets, and

granted a lien in favor of BB&T, and added Naranjito as a co-

obligor on the BB&T loan. Doc. 80 at 12, , 45. Neither Ponniah,

SNG, or Renal Physicians ever informed Rivera of these

obligations. Id. , 46. BB&T knew that the BB&T loan must be kept

secret from Rivera and acted to hide the fraudulent nature of the

transaction. Id. at 14-15, ,, 55, 59.

     Renal Physicians caused hundreds of thousands of dollars to

be transferred from Naranjito's bank account to an account or

accounts controlled by SNG, which then used a portion of those

funds to make electronic payments toward the BB&T loan. Doc. 80

at 35-36, , 143. The Sankars and SNG then concealed those

payments by emailing Rivera financial statements that omitted

them. Id. at 40, , 159.

     ASPR and SNG eventually decided to sell Naranjito's assets.

Rivera secured a $7 million offer from Bio-Medical Applications

of Puerto Rico, Inc.    ("Bio-Medical") , which belongs to an

international conglomerate operating under the name Fresenius

Medical Care. Doc.    80 at 27,   , 106. On February 9, 2016, SNG and

ASPR executed an Agreement to Sell Assets of SNG Naranjito, LLC


                                    4
to Fresenius Medical Care (the "Member Sale Agreement") . Id. at

28,   , 107; Doc. 81 at Appx. 0112. The pertinent part of that

agreement states that "the allocation of the proceeds of the sale

of ownership interest shall be as follows" and indicates that SNG

will be allocated $4,200,000, consistent with its 60% ownership

interest in Naranjito, and ASPR will be allocated $2,800,000,

consistent with its 40% ownership interest. Id. On January 3,

2017, Bio-Medical, at the direction of the Sankars and SNG,

processed two wire transfers totaling $7 million: one transfer of

$2,719,638.20 to an account in the name of SNG and Naranjito to

satisfy the BB&T loan, and another in the amount of $4,280,361.80

to a separate account in Naranjito's name. Doc. 80 at 32, , 132.

      Following the sale to Fresenius, plaintiffs investigated and

determined that defendants had defrauded them and others through

a scheme of investing in and operating dialysis clinics including

Naranjito. Doc. 80 at 33-42, ,, 134-62. Through forensic

analysis, plaintiffs discovered self-dealing by the Sankars and

SNG and improprieties by other defendants. Id. at 42-43, , , 163-

68.

      The second amended complaint sets forth fifteen causes of

action, which are as described in the court's memorandum opinion

and order signed May 28, 2019, Doc. 76 at 2-8, except that what

was described in that opinion as Count XVI is now Count Fifteen


                                 5
and Counts XV and XVII of the amended complaint are no longer

being asserted.

        Counts Four and Eleven reflect that they are brought by

Rivera and ASPR, but as discussed, infra, Rivera is really not

asserting any claims. The remaining counts are asserted only by

ASPR, with the exception of Count Fifteen, wherein ASPR and

                                                                    4
Naranjito request judgment in their favor.                              Doc. 80 at 65.

                                                   II.

                                   Grounds of the Motions

        In their respective motions to dismiss the second amended

complaint, defendants assert that the claims against it or him

should be dismissed for want of sufficient pleading.

                                                  III.

                             Applicable Pleading Standards

        Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. Civ. P. B(a) (2),                "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"



        4
         The SNG defendants point out in their motion to dismiss that the notable revision to the second
amended complaint is that plaintiffs have dropped all derivative claims (except the allegation in Count
fifteen, which appears to have been another scrivenor's error). Doc. 83 at I n.l. Plaintiffs make no
argument to the contrary.

                                                    6
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)        (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the •showing•

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly,     550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662,   679   (2009)   (''While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations.•).

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .        [is] a context-specific task that requires the


                                     7
reviewing court to draw on its judicial experience and common

sense.   11
              Id.

     As the Fifth Circuit has explained: "Where the complaint is

devoid of facts that would put the defendant on notice as to what

conduct supports the claims, the complaint fails to satisfy the

requirement of notice pleading." Anderson v. U.S. Dep't of

Housing & Urban Dev., 554 F.3d 525, 528    (5th Cir. 2008). In sum,

"a complaint must do more than name laws that may have been

violated by the defendant; it must also allege facts regarding

what conduct violated those laws.    In other words, a complaint

must put the defendant on notice as to what conduct is being

called for defense in a court of law." Id. at 528-29. Further,

the complaint must specify the acts of the defendants

individually, not collectively, to meet the pleading standards of

Rule 8(a). See Griggs v. State Farm Lloyds, 181 F.3d 694, 699

(5th Cir. 1999); see also Searcy v. Knight (In re Am. Int'l

Refinery), 402 B.R. 728, 738   (Bankr. W.D. La. 2008).

     In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion if

they are referred to in the plaintiff's complaint and are central

to the plaintiff's claims. Scanlan v. Tex. A&M Univ.,    343 F.3d

533, 536 (5th Cir. 2003). The court may also refer to matters of

public record. Papasan v. Allain, 478 U.S. 265, 268 n.l (1986);


                                 8
Davis v. Bayless, 70 F.3d 367, 372 n.3   (5th Cir. 1995); Cinel v.

Connick, 15 F.3d 1338, 1343 n.6   (5th Cir. 1994). This includes

taking notice of pending judicial proceedings. Patterson v. Mobil

Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir. 2003). And, it

includes taking notice of governmental websites. Kitty Hawk

Aircargo, Inc. v. Chao, 418 F.3d 453, 457   (5th Cir. 2005);

Coleman v. Dretke, 409 F.3d 665, 667   (5th Cir. 2005).

     Rule 9(b) sets forth the heightened pleading standard

imposed for fraud claims: "In alleging fraud or mistake, a party

must state with particularity the circumstances constituting

fraud or mistake." The Fifth Circuit requires a party asserting

fraud to "specify the statements contended to be fraudulent,

identify the speaker, state when and where the statements were

made, and explain why the statements were fraudulent." Hermann

Holdings, Ltd. v. Lucent Techs., Inc., 302 F.3d 552, 564-65 (5th

Cir. 2002) (internal quotations and citations omitted). Succinctly

stated, Rule 9(b) requires a party to identify in its pleading

"the who, what, when, where, and how" of the events constituting

the purported fraud. Dorsey v. Portfolio Equities,   Inc., 540 F.3d

333, 339 (5th Cir. 2008). Rule 9(b) applies to all cases where

the gravamen of the claim is fraud even though the theory

supporting the claim is not technically termed fraud. Frith v.

Guardian Life Ins. Co. of Am., 9 F. supp. 2d 734, 742     (S.D. Tex.


                                  9
1998). Statutory claims based on allegations of fraud, such as

violations of the Texas Insurance Code, the TDCA, and the Texas

DTPA, as well as those for fraud,      fraudulent inducement,

fraudulent concealment, and negligent misrepresentation are

subject to the requirements of Rule 9(b}. Motten v. Chase Home

Fin., 831 F. Supp. 2d 988, 994   (S.D. Tex. 2011); Berry v.

Indianapolis Life Ins. Co., 608 F. Supp. 2d 785, 800 (N.D. Tex.

2009); Frith, 9 F. Supp. 2d at 742.

                                 IV.

                            Analysis

A.   Motion of SNG, Renal Physicians, and PPG

     In their first ground, the SNG defendants seek dismissal of

Count One for breach of the MCA because plaintiffs have not

articulated how ASPR was damaged as a result of the alleged

breach, Doc. 83 at 5-6. They argue that there cannot have been

any damage since Rivera was able to sell Naranjito despite the

existence of the BB&T loan and lien. Id. As ASPR has pleaded, it

would not have entered into the agreement had it known SNG and

Ponniah did not have the resources to pay for their investment.

Further, profits that would have gone to ASPR as a member of

Naranjito were diverted to pay the BB&T loan. Count One is

sufficiently pleaded.




                                 10
        Next, the SNG defendants allege that ASPR has failed to

state a claim for breach of the Member Sale Agreement (Count

Three). Doc. 83 at 6. The court agrees. The so-called Member Sale

Agreement is a one-page document that is merely a corporate

resolution. It is not a contract between the parties that

obligates either of them to do anything. It merely authorizes the

sale of assets and verifies how the proceeds are to be divided.

Doc. 81 at Appx 0112. In any event, plaintiffs acknowledge that

more than 40% of the sales proceeds have been placed in escrow.

Doc. 80 at 32,    ~   132; Doc. 81 at Appx. 0004. They do not explain

how payment of the BB&T loan from the proceeds "violated the

allocation memorialized in the Member Sale Agreement." Doc. 86 at

7.

        In the third ground, the SNG defendants assert that ASPR has

failed to state a claim for breach of fiduciary duty under Count

Four. Doc. 83 at 7-10. They argue that the alleged self-dealing

is excused by a document Rivera signed, but do not bother to

provide a copy of the document. The court is satisfied that ASPR

has adequately pleaded the breach of fiduciary duty claims and

that recovery is not necessarily barred by the economic loss

rule. See Fid. & Deposit Co. v. Commercial Cas. Consultants,

Inc.,   976 F. 2d 272, 273   (5th Cir. 1992) (contract creating special

relationship may impose duty that gives rise to tort action);


                                    11
Sharyland Water Supply Corp. v. City of Alton, 354 S.W.3d 407,

418-19     (Tex. 2011) (economic loss may be recovered for breach of

fiduciary duty). Plaintiffs do admit, however, that this ground

of the motion should be granted in part. They say that the

inclusion of Rivera as a party was a result of a scrivener's

error. Doc. 86 at 7 n.3.

      In their fourth ground, the SNG defendants say that ASPR

lacks standing to assert a claim for breach of the MSA (Count

Five). Doc. 83 at 10-11. The signatories of the MSA are Naranjito

and Renal Physicians. Doc. 81 at Appx. 0103. The MSA specifically

states that it is for the benefit of the signatories and that

"there is no intent by either Party to create or establish third-

party beneficiary status or rights .       . and no such third party

shall have any right to enforce any right or enjoy any benefit

created or established under [the MSA] . " Id. at Appx. 0102 -03,      ~

7.15. The language is clear and the court will not create a

third-party beneficiary status by implication. MCI Telecomms.

Corp. v. Tex. Utils. Elec. Corp., 995 S.W.2d 647, 651-52      (Tex.

1999) .

      The SNG defendants next address claims asserted under the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.         §§

1961-68,    ("RICO"). Doc. 83 at 11-17. The RICO provisions at issue




                                   12
     state, in their simplest terms, that
      (a) a person who has received income from a pattern of
     racketeering activity cannot invest that income in an
     enterprise;
      (b) a person cannot acquire or maintain an interest in
     an enterprise through a pattern of racketeering;
      (c) a person who is employed by or associated with an
     enterprise cannot conduct the affairs of the enterprise
     through a pattern of racketeering activity; and
      (d) a person cannot conspire to violate subsections
     (a) , (b) , or (c) .

Abraham v. Singh, 480 F.3d 351, 354-55      (5th Cir. 2007) (describing

the requirements of 18 U.S.C.   §§   1962 (a), (b), (c), and (d)). The

three common elements of each subsection are (1) a person who

engages in (2) a pattern of racketeering activity,       (3) connected

to the acquisition, establishment, conduct, or control of an

enterprise. Id., 480 F.3d at 355.     "Racketeering activity"

consists of two or more predicate criminal acts that are (1)

related and (2)   "amount to or pose a threat of continued criminal

activity." Id.

     Having studied the second amended complaint several times

over in considering the motions to dismiss, the court has been

hampered by the extremely poor drafting employed. For example,

ASPR pleaded an ongoing scheme, Doc. 80 at 51, , 215, at 54, ,

230, at 56, , 245, but has argued that it was, in fact, a close-

ended pattern of racketeering activity. Doc. 86 at 14.

Nevertheless, the court is satisfied that ASPR has pleaded the

threat of ongoing activity and that the pattern extended for a


                                 13
sufficient period of time so as to be •substantial" under RICO.

Abraham, 480 F.3d at 356 (alleging a two-year scheme was

sufficient) .

     In Count Six, ASPR pleads that •predicate acts are the

proximate cause of the harm experienced" when the basis of a

§ 1962(a) claim is the investment of income from the racketeering

activity in an enterprise. Doc. 80 at 51, , 214; Abraham, 480

F.3d at 355; Davis-Lynch,   Inc. v. Moreno,    667 F.3d 539, 550 (5th

Cir. 2012) (injuries from predicate acts themselves are not enough

under§ 1962(a)). Plaintiffs do not explain how ASPR was injured

by such investment, even assuming they had adequately pleaded

facts to show such investment (which they have not).

     Count Seven alleges the violation of RICO§ 1962(b), which

prohibits acquisition or maintenance of an interest in, or

control of, an enterprise through a pattern of racketeering

activity. Again, the SNG defendants point out that plaintiffs

have alleged that the predicate acts are the proximate cause of

harm. Doc. 83 at 15; Doc. 80 at 53, , 229. And, plaintiffs'

response, a brief footnote, Doc. 86 at 16 n.4, is nonsensical.

Nevertheless,   the court is satisfied that ASPR has alleged that

its injuries occurred because SNG maintained control of Naranjito

(and other clinics) through a pattern of racketeering activity.

Crowe v. Henry, 43 F.3d 198, 205      (5th Cir. 1995); Vanderbilt


                                 14
Mortgage & Fin.,        Inc. v. Flores, 735 F. Supp. 2d 679, 701-02

( S. D. Tex. 2o1 O) .

      In Count Eight, ASPR alleges the violation of RICO       §


1962(c). The SNG defendants urge that plaintiffs have not alleged

that the affairs of the RICO enterprise were conducted through a

pattern of racketeering activity. Doc. 83 at 16. Although the

court questions whether there will be proof that the dialysis

clinics constituted a RICO enterprise,        the court is satisfied

that the allegation has been sufficiently pleaded. See Nat'l Org.

for Women, Inc. v. Scheidler, 510 U.S. 249, 259        (1994) (discussing

the meaning of "enterprise" as used in subsections (a),        (b) , and

(c) of section 1962).

     In Count Nine, ASPR asserts a claim for violation of RICO         §


1962(d). A conspiracy to violate RICO is comprised of three

elements:   (1) knowledge by the defendant of the essential nature

of the conspiracy;        (2) the defendant's objective manifestation of

an agreement to participate in the conduct of the affairs of an

enterprise; and (3) an overt act in furtherance of the

conspiracy. Bonton v. Archer Chrysler Plymouth, Inc., 889 F.

Supp. 995, 1005     (S.D. Tex. 1995). Although a conspirator need not

have expressly agreed to violate RICO, he must have known of the

conspiracy and adopted the goal of advancing or facilitating the

criminal behavior. Chancy v. Dreyfus Serv. Corp., 595 F.3d 219,


                                      15
239 (5th Cir. 2010); Marlin v. Moody Nat'l Bank, N.A., 248 F.

App'x 534, 538   (5th Cir. 2007). Because the core of a RICO

conspiracy is the agreement to commit the predicate acts, a

complaint must allege such an agreement; conclusory allegations

of conspiracy are insufficient. Crowe, 43 F.3d at 206. Here, the

SNG defendants maintain that plaintiffs have failed to make more

than conclusory allegations of an agreement, The court agrees.

For example, plaintiffs' contention that "it is axiomatic" that

SNG, Renal Physicians, and PPG Health agreed because the Sankars

own and control them, Doc, 86 at 18, is the very type of

conclusory allegation that fails to meet the test. Plaintiffs do

not allege any facts to support the existence of any agreement to

commit predicate acts.

     In their next ground, the SNG defendants assert that ASPR

has failed to state a claim for unjust enrichment   (Count Ten) ,

Doc. 83 at 18-19. Unjust enrichment is a theory of recovery that

a party may pursue through several equitable causes of action.

See Ranieri v. Advocare Int'l, L.P., 336 F. Supp. 3d 701, 72

(N.D. Tex. 2018); Hancock v, Chicago Title Ins. Co., 635 F. Supp.

2d 539, 560 (N.D. Tex, 2009). As plaintiffs specifically

recognize,   "To plead a claim for unjust enrichment, plaintiff

must allege that the defendant has wrongfully secured a benefit

that would be unconscionable to retain and the benefit was


                                 16
secured by the taking of an undue advantage of the plaintiff."

Doc. 86 at 19 (quoting Mezz III, LLC v. Keenan, No. 4:17-CV-602-

A, 2017 WL 6729183, at *3                  (N.D. Tex. Dec. 28, 2017)). Plaintiffs

have not pointed to facts alleged in the second amended complaint

to support the claim for unjust enrichment asserted in Count

Ten. 5

         Count Eleven is a claim for fraud. The elements of a fraud

claim are: a misstatement or omission, of material fact, made

with the intent to defraud, on which the plaintiff relied, which

proximately caused the plaintiff's injury. Williams v. WMX

Techs.,      Inc., 112 F.3d 175, 177 (5th Cir. 1997). Pleading fraud

with particularity as required by Fed. R. Civ. P. 9 requires

"time, place and contents of the false representations, as well

as the identity of the person making the misrepresentation and

what     [that person] obtained thereby." Id. The plaintiff must

identify the circumstances that indicate conscious behavior.

Tuchman v. DSC Commc'ns Corp., 14 F.3d 1061, 1068 (5th Cir.

1994).

         In response to this ground of the motion, plaintiffs refer

the court to various paragraphs of the second amended complaint,

but do not point to any that provide the necessary details of a



        'The parts of the second amended complaint cited do not suppmt plaintiffs' representations as to
what they pleaded. Doc. 86 at 18-19. Moreover, it appears that plaintiffs seek to recover all of
Naranjito's profits when ASPR's share was only 40%, certainly not an equitable remedy.

                                                   17
fraud claim. For example, they never say that SNG, through a

particular person, made a specific representation on a specific

date that was not true. Nor do they ever spell out the specific

harm resulting from their reliance on the specific

representation. In the same general way, they refer to

representations that there were no profits for distribution, but

they do not point to any specific allegations in the complaint

where the details of the representations are provided. Generally

alleging that information was requested but not provided is

insufficient.

     Finally, the court notes that although the fraud claim

purports to be brought on behalf of both Rivera and ASPR, the

response addresses the claim as if it is brought only by ASPR.

Doc. 86 at 20-23. For example, plaintiffs say that the second

amended complaint "asserts that SNG defrauded ASPR." Id. at 20.

Further,   "ASPR is not required to allege all facts.    " Id. at

21. And,   "ASPR asserts such a fraud claim in Count Eleven." Id.

at 22. Again, it is apparent that plaintiffs do not intend to

proceed with a fraud claim against SNG on behalf of Rivera.

     Count Twelve is a civil conspiracy claim. Civil conspiracy

is a combination of two or more persons to accomplish an unlawful

purpose or to accomplish a lawful purpose by unlawful means.

Tilton v. Marshall, 925 S.W.2d 672, 681   (Tex. 1996). It is a


                                 18
derivative tort, meaning that liability depends upon

participation in some underlying tort for which the plaintiff

seeks to hold at least one of the named defendants liable. Id.

The elements of conspiracy are:    (1) a combination of two or more

persons,    (2) who seek to accomplish an object or course of

action,    (3) a meeting of the minds on that object or course of

action,    (4) one or more unlawful, overt acts taken in pursuance

thereof, and (5) damages as a proximate result. First United

Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 222

(Tex. 2O1 7) . To satisfy the "meeting of minds" element,

plaintiffs must allege that defendants had the specific intent to

agree to accomplish an unlawful purpose or a lawful purpose by

unlawful means. Wackman v. Rubsamen, 602 F.3d 391, 408      (5th Cir.

2010). As was the case with the RICO conspiracy claim, plaintiffs

rely on conclusory allegations without any factual basis for

establishing a conspiracy. Marlin, 248 F. App'x at 538.

     Count Thirteen is a claim for conversion, which requires a

showing that the plaintiff legally possessed property or was

entitled to it; the defendant wrongfully exercised dominion and

control over the property to the exclusion of plaintiff; the

plaintiff demanded return of the property; and the defendant

refused. United States v. Boardwalk Motor Sports, Ltd., 692 F.3d

378, 381 (5th Cir, 2012), To establish a claim for conversion of


                                  19
money, the plaintiff must allege that money was delivered for

safekeeping, intending it to be kept segregated and in

substantially the same form in which it was delivered. Id.

Plaintiffs have not made any reasonable explanation of why such a

claim would be proper here.

     In Count Fourteen, ASPR seeks an equitable accounting. To be

entitled to such, it must show that the facts and accounts

presented are so complex that adequate relief may not be obtained

at law. Hutchings v. Chvron U.S.A., Inc., 862 S.W.2d 752, 762

(Tex. App.-El Paso 1993, writ denied). An accounting may be

proper where one has not been provided as required by a contract

or where equity would require that relief. Lewis v. Xium Corp.,

No. 07-08-0219-CV, 2009 WL 1953419, at *5-6 (Tex. App.-Amarillo

July 8, 2009, pet. denied). In this case, it does not appear that

an accounting would be required. See Doc. 80 at 42-43      (regarding

a forensic analysis performed by BDO USA LLP). However, it would

be premature to make that determination at this time.

B.   Motion of Sankars

     The Sankars seek dismissal of the claims asserted in Count

Two of the second amended complaint because neither of them is a

signatory to the Operating Agreement allegedly breached. Doc. 82

at 5-6. Ibe v. Jones,    836 F.3d 516, 524   (5th Cir. 2016)

(generally, to be liable for breach of contract, one must be a


                                  20
party to the contract); Smith Int'l, Inc. v. Egle Grp., LLC, 490

F.3d 380, 387 (5th Cir. 2007) (existence of a valid contract

between the parties is a necessary element of a breach of

contract claim); Bernard Johnson,        Inc. v. Continental

Constructors, Inc., 630 S.W.2d 364, 369 (Tex. App.-Austin 1982,

writ ref'd n.r.e.) (breach of contract generally may not be

maintained against a non-party who is assigned duties by the

terms of the contract; rather, the contracting party is liable

for the actions of its representatives) . Clearly, the Operating

Agreement was "made and entered into" by SNG and ASPR, each as

"Member." Doc. 81 at Appx. 0042,        0083. Throughout the complaint,

plaintiffs refer only to SNG and ASPR as members of Naranjito.

See, e.g., Doc. 80,   ~~   32, 33, 37, 48, 107. The Operating

Agreement itself says that admission of additional members

requires a supermajority approval. Doc. 81 at Appx. 0054. If a

new member is admitted, that new member must sign the form at

Exhibit C, deliver the required initial capital contribution,        and

execute and deliver any other documents required by the managers.

Id. Plaintiffs do not allege that any other member was ever

admitted pursuant to the terms of the Operating Agreement.

Although Exhibit C of the Operating Agreement bears the signature

of Ponniah as member, no date is shown or number of units or

capital contribution for his becoming a member of Naranjito is


                                   21
reflected.' Doc. 81 at Appx. 0086. Based on the second amended

complaint, no other conclusion could be reached but that the

signatures were mistakenly put on Exhibit C during the process of

executing documents pertinent to the transaction.

     Plaintiffs additionally argue that the Sankars are estopped

from challenging their liability under the Operating Agreement as

they took a different position in an arbitration proceeding. Doc.

85 at 7-8. No documents regarding that argument have been

provided; nor is there any indication that they are publicly

available items of which the court could take judicial notice. In

any event, the very case plaintiffs cite to support their

position explains that judicial estoppel is only appropriate

where the party sought to be estopped was successful in the

position it took in the prior proceeding. USLIFE Corp. v. U.S.

Life Ins. Co., 560 F. Supp. 1302, 1304-05 (N.D. Tex. 1983).

Plaintiffs admit that the arbitration was abandoned when the

parties rescinded their agreement to arbitrate. Doc. 85 at 8.

     The Sankars next urge that the claim asserted in Count Four

for breach of fiduciary duty should be dismissed. Doc. 82 at 6-

10. Again, plaintiffs acknowledge that they did not intend to

assert this claim on behalf of Rivera, but only ASPR. Doc. 85 at

8 n.2. And they point out that the Sankars do not dispute owing


    6
        Contrary to plaintiffs' contention, Bala did not sign Exhibit C. Doc. 81 at Appx. 0086.

                                                  22
fiduciary duties to ASPR and Naranjito. Doc. 85 at 8. The court

is satisfied that the claim is sufficiently pleaded and that the

economic loss rule would not bar recovery, especially where the

Sankars were not parties to the agreements allegedly breached.

See Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 12

(Tex. 2007) (explaining economic loss rule).

     The Sankars make roughly the same arguments as the SNG

defendants with regard to the sufficiency of the RICO claims. For

the reasons discussed in the preceding subsection of this

memorandum opinion and order, ASPR has not adequately pleaded a

claim under Count Six for violation of§ 1962(a) or a claim under

Count Nine for violation of§ 1962(d).

     The Sankars next urge that plaintiffs have not asserted a

fraud claim against Ponniah that meets the pleading requirements

of Rule 9. The court agrees. Plaintiffs do allege (albeit with

the wrong dates) that Ponniah represented to them that he and SNG

had the financial capacity to fund the contemplated acquisition

without any third-party lending or leveraging, Doc. 80 , 26, but

they do not allege that the statement was false, only that

financing was actually obtained. They cite to the MCA, but the

paragraph they reference simply does not say what they want it to

say. Id. at 9, , 34. Further, they never identify any statements

made by Ponniah regarding the profits of Naranjito.


                                23
     The Sankars maintain that plaintiffs have failed to

sufficiently allege their participation in a conspiracy. In

response to the motion, plaintiffs do not even bother to cite to

allegations of the complaint that would support their claim. As

previously discussed, the complaint does not spell out the

necessary elements of the claim. In particular, the second

amended complaint hardly refers to Bala at all, the basis for his

liability apparently being that he is the son of Ponniah.

     In their final ground, the Sankars argue that plaintiffs'

claims are barred by limitations. The court is satisfied that

limitations would more appropriately be addressed by motion for

summary judgment.

C.   The BB&T Motion

     BB&T first argues that plaintiffs have failed to allege

sufficient facts to support a RICO conspiracy claim against it.

Specifically, plaintiffs have failed to allege that BB&T both

knew of and agreed to facilitate the criminal activity of the SNG

defendants and Sankars. Doc. 84 at 7-13. Chancy, 595 F.3d at 239;

Marlin, 248 F. App'x at 538. In response, plaintiffs cite nothing

but conclusory allegations regarding BB&T's alleged activities.

Doc. 87 at 5-10. They say that BB&T ignored its own internal

policies and procedures, but never describe them. Instead, they

describe normal banking activities, such as lending money and


                               24
providing on-line banking services. These are not RICO

activities. Marlin, 248 F. App'x at 538-40; Sandza v. Barclays

Bank PLC, 151 F. Supp. 3d 94   (D.D.C. 2015). They allege that BB&T

"knew" of the Sankars' scheme, but the second amended complaint

fails to allege facts from which to infer that BB&T actually had

such knowledge. More importantly, it fails to allege facts to

support the contention that BB&T agreed to assist in facilitating

the criminal activities. That the scheme would have failed

without banking is not enough. Cf. Securities Investor Protection

Corp. v. City Nat'l Bank (In re Sunpoint Securities, Inc.), 350

B.R. 741, 750-51 (Bankr, E.D. Tex. 2006); DeWit v. Firstar Corp.,

879 F. Supp. 947 (N.D. Iowa 1995).

     BB&T next argues that, for the same reasons the RICO

conspiracy claim fails,   the claim for common law conspiracy must

fail. The court agrees. The gist of a conspiracy is the harm

intended to be caused. Marlin, 248 F, App'x at 238. "This

inherently requires a meeting of the minds on the object or

course of action." First United Pentecostal Church, 514 S.W.3d at

222. ASPR has not pleaded facts to support any meeting of minds

to accomplish something unlawful or to accomplish something

lawful by unlawful means. Id. At best, it offers a series of

conclusory allegations.




                                 25
        In Count Fifteen, ASPR pleads that BB&T aided and abetted

the Sankars and SNG in breaching their fiduciary duties to ASPR

and Naranjito. 7 Doc. 80 at 65. The elements of that claim are

that     (1) a fiduciary relationship exists,                         (2) the third party

knew of the fiduciary relationship, and (3) the third party was

aware that it was participating in the breach of that fiduciary

relationship. Meadows v. Hartford Life Ins. Co., 492 F.3d 634,

639    (5th Cir. 2007) (citing Kinzback Tool Co. v. Corbett-Wallace

Corp., 160 S.W.2d 509, 514                   (Tex. 1942)). As with the conspiracy

claims, plaintiffs rely on conclusory allegations without

specific facts to support them. Plaintiffs admit that Rivera

signed the document that authorized the BB&T loan, although they

argue that he did not do so knowingly. They do not allege any

facts to show that BB&T was aware of this contention until after

the sale of Naranjito had been negotiated and authorized. Even

then, they acknowledge that enough money was escrowed to cover

ASPR's 40% share of the proceeds of sale. In sum, Rivera

authorized the BB&T loan and authorized the Sankars and SNG to

manage Naranjito. That BB&T was the lender and provided banking




         'Although Naranjito continues to be mentioned in Count Fifteen of the second amended
complaint, plaintiffs' response to the motion to dismiss makes plain that the aiding and abetting of breach
of fiduciary duty is alleged only on behalf of ASPR. Doc. 87 at 14 ("ASPR['s] claim for BB&T's Aiding
and Abetting Breach of Fiduciary Duty should stand.").

                                                    26
services is not sufficient to support a claim of aiding and

abetting.

     In Count Thirteen, ASPR asserts a claim for conversion

against BB&T. Doc. 80 at 63. As discussed, supra, ASPR has not

pleaded facts to support a conversion claim. Money can be subject

to a conversion claim nonly if it can be identified as a specific

chattel," that is, the plaintiff must be able to trace the exact

funds. Ellis v. Wells Fargo Bank, N.A., No. CV G-13-249, 2014 WL

12596473, at *5 (S.D. Tex. Feb. 10, 2014); Taylor Pipeline

Constr.,    Inc. v. Directional Road Boring, Inc., 438 F. Supp. 2d

696, 708    (E.D. Tex. 2006). No facts are pleaded to support such

contention here.

     Finally, B&T argues that plaintiffs cannot proceed on the

claim for unjust enrichment. Unjust enrichment sounds in quasi-

contract or contract implied in law. Baxter v. PNC Bank, N.A.,

541 F. App'x 395, 397-98 (5th Cir. 2013). A party cannot recover

on such a theory where the subject matter is covered by an

express contract, even where the parties to the lawsuit are not

in privity. System One Holdings, LLC v. Campbell, No. B:l8-cv-54,

2018 WL 4290459, at *4    (S.D. Tex. Aug. 21, 2018). Here, the BB&T

loan and banking relationship with Naranjito is governed by

contract. And, the relationship between the members of Naranjito

is governed by other contracts. In any event, ASPR has failed to


                                  27
explain how BB&T would have been unjustly enriched by repayment

of a loan it made and banking services it provided.

                                  v.
                                Order

     The court ORDERS that the motion of the SNG defendants be,

and is hereby, granted in part and the claims for breach of the

Member Sale Agreement    (Count Three), breach of fiduciary duty

asserted by Rivera (Count Four), breach of MSA (Count Five),

violation of RICO§ 1962(a)     (Count Six), RICO conspiracy (Count

Nine) , unjust enrichment (Count Ten) , fraud (Count Eleven) , civil

conspiracy (Count Twelve), and conversion (Count Thirteen) be,

and are hereby, dismissed with prejudice.

     The court further ORDERS that the Sankars' motion to dismiss

be, and is hereby, granted in part and the claims against the

Sankars for breach of the Operating Agreement    (Count Two), breach

of fiduciary duty asserted by Rivera (Count Four) , violation of

RICO§ 1962(a)     (Count Six), RICO conspiracy (Count Nine), fraud

(Count Eleven), and conspiracy (Count Twelve) be, and are hereby,

dismissed with prejudice.

     The court further ORDERS that BB&T's motion to dismiss be,

and is hereby, granted; that ASPR take nothing on its claims

against BB&T; and that such claims be, and are hereby, dismissed

with prejudice.


                                  28
     The court further ORDERS that all claims asserted by Rivera

and all claims asserted on behalf of Naranjito be, and are

hereby, dismissed with prejudice.

     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to       (1)   the

dismissal of the claims against BB&T,   (2)   the dismissal of all

claims asserted on behalf of Naranjito, and     (3)   the dismissal of

all claims asserted by Rivera.

     SIGNED September 3, 2019.




                                 29
